                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION


CHRISTI C. FREE,                       )
                                       )
     Plaintiff,                        )
                                       )
v.                                     )    No. 2:15-cv-02404-SHM-tmp
                                       )
FEDERAL EXPRESS CORPORATION,           )
                                       )
     Defendant.                        )


                                    ORDER


     Before    the   Court    are   the    parties’    motions   in    limine.

Plaintiff Christi C. Free filed her first, second, and third

motions in limine on January 14, 2019.            (ECF Nos. 87, 88, 89.)

Free asks the Court to: (1) exclude testimony and other evidence

about findings from internal investigations prompted by Free’s

complaints and any Executive Committee, Appeals Board, or legal

department    analysis   of   Free’s   claims;   (2)    preclude      Defendant

Federal Express Corporation (FedEx) from putting on Kathy Howell

and Marie Harper’s testimony; and (3) exclude testimony about

Free’s prior lawsuit against FedEx.           (Id.)     FedEx responded on

January 18, 2019.    (ECF Nos. 95, 96, 97.)

     FedEx filed its first, second, third, and fourth motions in

limine on January 14, 2019.         (ECF Nos. 85, 86, 90, 91.)           FedEx

asks the Court to: (1) exclude “other acts” evidence; (2) exclude
evidence     about    Free’s     retaliation       claim   and    about    her   non-

selection for the July 2013 Global Operations Control (GOC) Manager

position; (3) exclude evidence from non-party witnesses about

FedEx’s alleged pattern or practice of excluding females from

management      in   GOC;    and    (4)   exclude      evidence    about    certain

statements made by Paul Tronsor.              (Id.)   Free responded on January

18, 2019.      (ECF No. 93.)

      For the following reasons, the parties’ motions are GRANTED

IN PART and DENIED IN PART.

I.    Free’s Motions in Limine

      A.      First: Internal Investigation Findings and Executive
              Committee or Legal Department Analysis

      Free filed internal EEO (IEEO) and Guaranteed Fair Treatment

Procedure (GFTP) grievances after she did not get the GOC manager

position. (ECF No. 87 at 1501.) 1 After the IEEO and GFTP processes

concluded, FedEx’s Executive Committee, Appeals Board, and legal

department assessed Free’s claims.                 (Id.)   Free argues that the

Court should exclude any references to the the IEEO and GFTP

findings -- as well as the Executive Committee, Appeals Board, and

legal      department’s     assessments       --    because   that    evidence     is

irrelevant and, even if it were relevant, its potential for unfair

prejudice     and    confusion     substantially      outweighs      its   probative



1 Unless otherwise noted, all pin cites for record citations are to the “PageID”

page number.
                                          2
value.      (ECF No. 87 at 1502.)               Other than legal department

assessments of Free’s claims, which FedEx says it does not intend

to introduce, FedEx contends that the evidence is relevant and not

unfairly prejudicial. 2 (ECF No. 95 at 1695.)

      The    IEEO    and    GFTP    determinations,      along   with    Executive

Committee and Appeals Board assessments, should be excluded under

Rule 403.      Their probative value is substantially outweighed by

the likelihood that their admission would confuse or mislead the

jury. Introducing that evidence would usurp the jury’s factfinding

function by providing independent, uniform conclusions that Free

did not suffer discrimination when FedEx denied her the GOC Manager

position.     Doing so could “confuse[] the jury into thinking that

the issue was already decided.”                Lewis v. City of Chicago, 590

F.3d 427, 442 (7th Cir. 2009) (affirming district court’s exclusion

of   an     EEOC    decision       and   the   City     of   Chicago’s   internal

investigation       in a      Title      VII   case).        Although     internal

investigations may not carry the same imprimatur as governmental

investigations, their conclusions risk biasing a jury’s perception

of the evidence.           Permitting the IEEO and GFTP findings and the



2  FedEx contends that, apart from the outcomes of the IEEO and GFTP
investigations, it should be permitted to present evidence that Free initiated
the IEEO and GFTP processes to show that FedEx has “safeguards to review hiring
decisions,” which, FedEx argues, “directly address[es] the intent of FedEx.”
(ECF No. 95 at 1697.) Free’s motion does not stand in FedEx’s way. It only
seeks to exclude what the IEEO and GFTP findings were and how the Executive
Committee, Appeals Board, and legal department assessed those findings.      It
does not seek to exclude evidence that those investigations existed.
                                           3
Executive Committee and Appeals Board assessments to come in at

trial     could   lead   jurors    to   second   guess   their   independent

assessment of the proof.

     FedEx contends that Free has opened the door to this evidence

because she identified documents associated with the IEEO and GFTP

as trial exhibits.       (ECF No. 95 at 1696.)     Free, however, said in

the proposed joint pretrial order that she would exclude those

exhibits if the Court granted her First Motion in Limine. (See

Pretrial Order at 7, 8, 9, 11, 12, 13, 14.)

     With that understanding, Free’s First Motion in Limine is

GRANTED.     Should Free seek to introduce documents associated with

IEEO and GFTP at trial, FedEx can raise the issue then.

     B.      Second: FedEx’s Undisclosed Witnesses

     Free asks the Court to preclude Marie Harper and Kathy Howell

from testifying at trial because they were not identified by FedEx

in its Rule 26 initial disclosures or in discovery.              (ECF No. 88

at 1521.)

     Rule 26 provides that a party must give the name “of each

individual likely to have discoverable information – along with

the subjects of that information – that the disclosing party may

use to support its claims or defenses, unless the use would be

solely for impeachment.”          Fed. R. Civ. P. 26(a)(1)(A)(i).      “[I]f

the party learns that in some material respect the disclosure or

                                        4
response is incomplete or incorrect, and if the additional or

corrective information has not otherwise been made known to the

other parties during the discovery process or in writing,” the

disclosing party “must supplement or correct its disclosure or

response.” Id. at 26(e)(1)(A).

      Rule 37 provides the penalty for failing to comply with Rule

26:“If a party fails to . . . identify a witness as required by

Rule 26(a) or (e), the party is not allowed to use that . . .

witness to supply evidence . . . at trial, unless the failure was

substantially justified or harmless.”            Id. at 37(c)(1).

      Rule 37 does not preclude Harper or Howell’s testimony.                As

to   Harper,   a   party    violates     Rule   26(e)(1)(A)   by   failing    to

supplementarily disclose a witness only if that witness had not

otherwise   been   made     known   to   the    opposing   party   “during   the

discovery process.”        Free became aware of Harper during discovery.

As FedEx points out, Free identified multiple timely produced

documents as trial exhibits where Harper’s name comes up, including

two letters from Harper to Free and two letters on which Harper

was copied.    (See ECF No. 97-1.)

      As to Howell, FedEx complied with Rule 26(e) by supplementing

its initial disclosures to identify Howell as a potential witness

before the close of discovery. Free’s citation to Johnson v. Peake,

No. 08-2472 (W.D. Tenn. June 7, 2010), is inapposite.                  In that

                                         5
case, “Defendant’s disclosure came more than five months after the

close of discovery.”    (ECF No. 88-4 at 1563.)

     Because Howell intends to testify about Free’s current pay

grade and what her pay grade would have been as a GOC Manager,

Free contends that Howell’s testimony should be precluded as

irrelevant because Free is no longer claiming any loss related to

pay grade or salary.     (ECF No. 88 at 1527.)       Howell’s testimony

will be relevant.     “[A]n increased salary” is among the factors

the jury will consider when it determines whether the GOC Manager

position would have been a promotion for Free.               Mitchell v.

Vanderbilt Univ., 389 F.3d 177, 183 (6th Cir. 2004).

     Free’s Second Motion in Limine is DENIED.

     C.     Third: Free’s Prior Lawsuit Against FedEx

     Free asks the Court to preclude FedEx from offering any

testimony about Free’s prior lawsuit against FedEx.          (ECF No. 89

at 1565.)   In its response, FedEx says that it “does not intend to

introduce   any   testimony   regarding   Free’s   prior   discrimination

lawsuit.”    (ECF No. 96 at 700.)

     Free’s Third Motion in Limine is therefore GRANTED.




                                    6
II.   FedEx’s Motions in Limine

      A.    First: “Other Acts” 3

      FedEx asks the Court to exclude “other acts” evidence, which,

“[i]n the employment discrimination context, . . . consists of

testimony or other evidence of discrimination by the employer

against     non-party    employees.”        Griffin,    689    F.3d      at   598.

Specifically, FedEx seeks to exclude testimony and other evidence

about: (1) Cheri Ann Huston’s non-selection for a GOC manager

position;    (2)   Amy   Lindsey’s    non-selection      for   a   GOC    manager

position; (3) Angie Pate’s discussions about applying for a manager

position; (4) Ronda Doyle’s demotion; and (5) Nancy Janneck’s

application for an AOC position.           (ECF No. 85-1 at 1466.)            FedEx

also seeks to exclude, more broadly, testimony and other evidence

regarding employees’ opinions about FedEx’s general treatment of

female employees and/or employees who complain of discrimination.

(Id. at 1465.)

      In her response, Free says she does not intend to offer

testimony from Hutson, Lindsey, or Pate, or about any employee’s

claims of retaliation or discrimination.             (ECF No. 93 at 1673.)

She says she will introduce testimony from Doyle and Janneck to



3 The parties refer to “me too” and “other acts” evidence interchangeably. Case
law uses both terms to mean the same thing. See Griffin v. Finkbeiner, 689
F.3d 584, 597 (6th Cir. 2012) (“This challenge requires us to enter the unsettled
evidentiary terrain of “other acts” or “me too” evidence.”). The Court will
use “other acts.”
                                       7
show    “a    culture       of   workplace       discrimination,           Mr.    Tronsor’s

influence and control over the GOC hiring process, and [Doyle and

Janneck’s] personal experiences in the Memphis GOC department.”

(Id.)     More particularly, Free says that she does not intend to

introduce evidence that Doyle’s demotion was a result of sex

discrimination or that Janneck experienced sex discrimination when

she sought an AOC position.            (Id. at 1673, 1675.)

       Free, in effect, largely concedes that she will not offer the

“other acts” evidence FedEx’s First Motion in Limine seeks to

exclude.     There are, however, two pieces of evidence Free plans to

introduce that FedEx’s First Motion in Limine may reach: (1)

Doyle’s testimony about “a lack of females in the GOC department,

failure      to    follow     policies[,]        and     a   discriminatory        culture

resulting from Tronsor’s influence and control,” which includes

testimony         about   Tronsor’s     discriminatory              remarks;      and    (2)

Janneck’s     deposition         testimony       about   her   impression         that   GOC

harbors a discriminatory environment.                    (ECF No. 93 at 1673-75).

       The Court cannot determine at this time whether Doyle’s

testimony will constitute impermissible “other acts” evidence.

“The Supreme Court has instructed lower courts not to apply a per

se rule excluding ‘other acts’ testimony from non-parties alleging

discrimination by supervisors who did not play a role in the

challenged        decision.”         Griffin,       689      F.3d     at    598    (citing

                                             8
Sprint/United Mgmt. Co. v. Mendelsohn, 552 U.S. 379, 380-81, 387

(2008)).     “Whether such evidence is relevant is a case-by-case

determination that ‘depends on many factors, including how closely

related the evidence is to the plaintiff’s circumstances and theory

of the case.’”       Id. (quoting Sprint, 552 U.S. at 388).              The Court

does not know exactly what Doyle will say and therefore cannot

rule on her testimony’s admissibility.                 The three subjects Free

represents       Doyle’s   testimony      will    address    do   not   appear      to

implicate “other acts” evidence as they are not necessarily about

sex discrimination Doyle suffered at FedEx.                  To the extent FedEx

believes    Doyle’s    testimony     at    trial      amounts   to   impermissible

“other acts” evidence, FedEx may object then.                A blanket exclusion

of “other acts” evidence, however, is not appropriate.                  See id. at

599 (“[T]he court should consider the admissibility of evidence

regarding each employee individually rather than issue a blanket

ruling as to all proposed ‘other acts’ evidence.”).

     As    for    Janneck,   Free    plans       to   introduce   her   deposition

testimony    recounting      her    impression        that   Memphis    GOC   had   a

discriminatory atmosphere.          In her testimony, Janneck said of her

time at Memphis GOC:

            There’s just an air that, you know, why
            haven’t you already quit?      Isn’t somebody
            taking care of you? Just that viewpoint that
            women shouldn’t necessarily be in the area.
            That’s just like a – like I said, it’s an air
            that you feel when you walk into a room. . . .
                                          9
            I think that’s    a cultural difference that I
            felt being in    Memphis whenever I was down
            there based on   – based on a stereotype that
            women wouldn’t   typically be there. (ECF No.
            93 at 1675.)

Free argues that this testimony is “directly relevant to the

culture of Memphis GOC and how women were perceived in Memphis.”

(ECF No.   93 at 1675.)    FedEx contends that “opinions of how . . .

FedEx generally treats female employees” should be excluded under

Rules 402, 403, 602 and 701.       (ECF No. 85-1 at 1473.)

       Janneck’s   deposition    testimony   is    vague,    conclusory,   and

apparently not based on observed discriminatory acts, such as

innappropriate statements.       It is not, however, irrelevant.         It is

weak    circumstantial    evidence   suggesting      the    existence   of   a

discriminatory     atmosphere,    which   “may    serve    as   circumstantial

evidence     of    individualized     discrimination.”              Ercegovich

v. Goodyear Tire & Rubber Co., 154 F.3d 344, 356 (6th Cir. 1998).

Janneck’s impression makes it slightly more likely than not that

GOC did have a discriminatory atmosphere, which makes it slightly

more likely than not that Free was discriminated against when she

was denied the GOC manager position.         The Court does not find that

this testimony’s probative value is substantially outweighed by

the risk of unfair prejudice.        Although the sources of Janneck’s

impressions are not specified, her testimony is based on firsthand

perceptions she had while physically present at Memphis GOC and is

                                     10
therefore based on personal knowledge. And Janneck’s testimony is

not improper opinion testimony because: (1) it is based on her own

experience at GOC; (2) it can help the jury determine whether there

is sufficient circumstantial evidence to prove that Free suffered

sex   discrimination;       and   (3)    it    is   not   based   on   scientific,

technical, or other specialized knowledge.

      FedEx’s First Motion in Limine is GRANTED insofar as it seeks

to exclude evidence about: (1) Cheri Ann Huston’s non-selection

for a GOC manager position; (2) Amy Lindsey’s non-selection for a

GOC manager position; and (3) Angie Pate’s discussions about

applying for a manager position.              It is also GRANTED insofar as it

seeks to preclude testimony by Doyle that her demotion was a result

of sex discrimination and testimony by Janneck that she experienced

sex discrimination when she applied for an AOC position.                     It is

DENIED insofar as it seeks a blanket exclusion of “other acts”

evidence.       It is also DENIED insofar as it seeks to exclude

Janneck’s deposition testimony about an air of discrimination

against women at GOC.

      B.      Second: Free’s Retaliation Claim and Non-Selection for
              the July 2013 GOC Manager Position

      FedEx    asks   the   Court   to    exclude     any   evidence    of   Free’s

retaliation claim and any evidence about her application and non-

selection for the July 2013 GOC Manager position.                  (ECF No. 86-1

at 1497.)     In her response, Free says she does not intend to offer
                                         11
any such evidence.       (ECF No. 93 at 1676-77.)       FedEx’s Second Motion

in Limine is therefore GRANTED.

        C.    Third: History of Excluding Women from Management in GOC

        FedEx asks the Court to exclude evidence of an alleged history

of excluding women from management in GOC.             (ECF No.90-1 at 1578.)

In particular, FedEx seeks to exclude evidence of hiring outcomes

for nine GOC Manager job postings, only one of which was filled by

a woman. 4     (Id. at 1576-78)      FedEx also asks the Court to exclude

evidence from current or former FedEx employees about hiring

decision practices as they relate to women.             (Id.)   FedEx contends

this evidence is irrelevant or unfairly prejudicial.

        Free contends that “[t]he miniscule number of females in

management positions, [FedEx’s] knowledge of this issue, [FedEx’s]

policies designed to rectify these issues, and the perpetuation of

underutilization of women in the department are circumstantial

evidence that [FedEx] intended to discriminate against Ms. Free.”

(ECF No. 93 at 1679.)          Free “intends to introduce evidence that

[FedEx’s] failure to follow its internal policies and manipulation

of the hiring process in favor of Rudy Cruz, along with the history

of    past   hiring   decisions,    have     the   cumulative   effect   of   the

perpetuation of an all-male environment, which existed at the time

of the March 2013 GOC Manager hiring decision.”              (Id.)


4   FedEx references ten job postings, but one is the one at issue in this case.
                                        12
      First, past hiring decisions related to other GOC Manager

position job postings should be excluded.                    Although “pattern-or-

practice evidence may be relevant to proving an otherwise-viable

individual claim for disparate treatment,” Bacon v. Honda of

America Mfg., Inc., 370 F.3d 565, 575 (6th Cir. 2004), inclusion

of such evidence is not always appropriate. FedEx contends: “[A]ll

hiring decisions [that FedEx expects Free to try to introduce]

were made by a variety of decisionmakers, including many who did

not participate in the hiring decision at issue in this lawsuit.

Further,    without     information       about      the   qualifications        of   the

applicants, these facts shed no light on whether FedEx intended to

discriminate against Free because she is female.”                        (ECF No. 90-1

at 1581.)

      FedEx’s argument is, for the most part, well-taken. A history

of a lack of female GOC managers has some relevance to Free’s

claim; Free’s claim would be weaker if GOC’s management included

more women. But the issues identified by FedEx make this history’s

probative value quite weak.           It is substantially outweighed by the

potential for unfair prejudice, for undue delay, and to confuse

the   issues.      If    the    history    of   past       GOC    manager     employment

decisions were permitted at trial, the Court would afford FedEx

the opportunity to put on proof about how those hiring processes

differed    from   the    one    at   issue     in    this       case   and   about   the

                                          13
qualifications of the applicants.             The jury’s attention would be

diverted   into      multiple   mini-trials     about    other      instances   of

alleged discrimination.         Free does not cite, and the Court has not

found, any case where similar historical failure-to-hire evidence

was permitted to support a discriminatory treatment claim.

     Second, evidence of FedEx’s failure to follow its internal

policies in evaluating Free’s candidacy for the 2013 GOC Manager

position, including any manipulation of the hiring process in favor

of Rudy Cruz, should not be excluded.            The Sixth Circuit has held

that a jury is entitled to consider the failure of employers to

follow their internal policies as evidence of pretext.                See Coburn

v. Rockwell Automation, Inc., 238 F. App’x 112, 126 (6th Cir.

2007); Deboer v. Musashi Auto Parts, Inc., 124 F. App’x 387, 394

(6th Cir. 2005).

     FedEx’s Third Motion in Limine is GRANTED insofar as it seeks

to exclude evidence of GOC manager hiring outcomes other than

Free’s in March 2013.           It is DENIED to the extent it seeks to

exclude FedEx’s failure to follow internal policies related to

Free’s candidacy for the March 2013 GOC Manager position.

     D.      Fourth: Certain Statements Made by Paul Tronsor

     FedEx    asks    the   Court   to   exclude   any   testimony      or   other

evidence     about    certain    statements     made    by   Paul    Tronsor    as

irrelevant or unfairly prejudicial.             (ECF No. 91-1.)        The Court

                                         14
has ruled that many of the remarks cited by FedEx, although not

“conclusive    proof”   of   discrimination,   “‘add   color’   to    the

employer’s decision-making process and to the influences behind

the actions taken with respect to the individual plaintiff.”         (ECF

No. 74 at 1425 (quoting Steeg v. Vilsack, No. 5:13-cv-00086, 2016

WL 6465915, at *2 (W.D. Ky. Oct. 28, 2016)).)          Those statements

were among the pieces of evidence the Court concluded were, when

taken together, enough for a jury to find that FedEx’s proffered

reason for failing to hire Free as a GOC manager was pretextual.

(Id.)   That conclusion applies equally to the additional comments

FedEx cites.   All the comments cited by FedEx are relevant.         FedEx

makes no argument as to why their inclusion at trial would be

unfairly prejudicial.

     FedEx’s Fourth Motion in Limine is DENIED.

III. Conclusion

     For the foregoing reasons, the parties’ motions are GRANTED

IN PART and DENIED IN PART.



     So ordered this 25th day of January, 2019.



                                        /s/ Samuel H. Mays, Jr._____
                                        SAMUEL H. MAYS, JR.
                                        UNITED STATES DISTRICT JUDGE




                                   15
